Citation Nr: 1042950	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-16 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1969 to May 1971 and 
October 1979 to October 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In March 2005, the Board remanded this claim for 
issuance of a statement of the case (SOC).  A SOC was sent to the 
Veteran in May 2005.  The claim was remanded again in January 
2008 and December 2008 to obtain treatment records.  Additional 
private and VA outpatient record were obtained and associated 
with the claims file.  That development having been completed, 
the claim is now ready for appellate review.


FINDINGS OF FACT

1.  A June 1998 Board decision denied the claim of entitlement to 
service connection for headaches.  The Veteran did not file an 
appeal to that decision and it is final.  

2.  Evidence pertaining to the Veteran's headaches received since 
the June 1998 Board decision is cumulative and redundant of that 
previously on file and does not, when considered with previous 
evidence of record, relate to an unestablished fact necessary to 
substantiate the claim or otherwise raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's June 1998 decision that denied the claim of 
service connection for headaches is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the June 1998 Board decision is not 
new and material, and the Veteran's claim for service connection 
for headaches is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

A letter sent to the Veteran in February 2008 advised the Veteran 
of the evidence necessary to substantiate the claim for service 
connection, including the type of evidence required to reopen his 
previously denied claim, advised of his respective duties, and 
asked the Veteran to submit information and/or evidence to the 
RO.  The content of this notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The claim was thereafter 
denied in a July 2010 Supplemental Statement of the Case (SSOC).  

To fulfill Dingess requirements, in June 2007, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice requirements 
with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. §5103(a) and 38 
C.F.R. §3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims folder, 
as are post-service VA and private records.  The claim has been 
remanded specifically to obtain records referred to by the 
Veteran and there is no indication that there are any outstanding 
pertinent documents or records that have not been obtained, or 
that are not adequately addressed in documents or records 
contained within the claims folder.  The Board is not required to 
remand for an etiological examination and opinion in the context 
of a claim to reopen a finally adjudicated claim where new and 
material evidence has not been presented or secured.  38 C.F.R. 
§ 3.159 (c)(4)(C)(iii).  The Veteran indicated in July 2008 that 
he had no other information or evidence to submit.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran is 
required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


II.  Whether New and Material Evidence has been Submitted 
to Reopen a Claim for Entitlement to Service Connection 
for Headaches

Notwithstanding determinations by the RO that new and material 
evidence has not been received to reopen the Veteran's claim, it 
is noted that on its own, the Board is required to determine 
whether new and material evidence has been presented.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a June 1998 decision, the Board denied the Veteran's claim of 
entitlement to service connection for residuals of a head injury, 
to include headaches.  The initial denial of service connection 
for headaches had been denied by the RO in August 1073 rating 
decision.  At the time of the June 1998 Board denial, it was 
determined that service connection for headaches was not 
warranted because the evidence failed to show objective evidence 
of headaches during service or that a head injury occurred during 
service that resulted in headaches.

In general, Board decisions are final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material evidence 
is presented or secured with respect to that claim.  The 
Veteran's motion that the Board's decision of June 1998 was clear 
and unmistakable error was denied in a March 2000 BVA decision.  
The 2000 Board decision determined that the motion was 
insufficient to support revision of the 1998 decision.  

In this instance, since the Board's June 1998 decision denied the 
claim on the basis that the evidence did not establish evidence 
of headaches during service, or a relationship between the 
Veteran's current headaches and service, the Board finds that new 
and material evidence would consist of evidence of treatment 
during service for headaches or for an in-service head injury, or 
medical evidence relating the Veteran's current headaches to his 
time in service.

Evidence received since the June 1998 Board decision consists of 
numerous medical records and documents.  Several medical records 
indicate that the Veteran was diagnosed and treated for headaches 
after service; however, no private or VA physician has stated 
that the Veteran's current headaches are due to an injury during 
service.  Additionally, the Veteran has reiterated his account of 
injuring his head during service while falling from a bunk.  
However, the Board is unable to conclude that this evidence 
constitutes new and material evidence to reopen the claim as the 
Board considered precisely this argument in the June 1998 
decision.  His statements are merely cumulative and redundant of 
evidence submitted prior to the June 1998 Board decision.  Also, 
additional evidence has been submitted which reflects treatment 
for many different illnesses, but does not establish evidence of 
headaches during service, or a relationship between the Veteran's 
current headaches and service.  

Therefore, the Board has no alternative but to conclude that the 
additional evidence and material received in this case as to the 
claim for service connection for headaches does not relate to an 
unestablished fact necessary to substantiate the claim and thus 
is not material.  It is also not material because it is 
essentially redundant of assertions maintained at the time of the 
previous final denial in June 1998, and does not raise a 
reasonable probability of substantiating the claim.  38 U.S.C.A. 
§ 3.156(a).


ORDER

New and material evidence not having been submitted, the 
Veteran's application to reopen the claim for service connection 
for headaches is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


